Case 1:19-cv-04745-MKB-CLP Document 35 Filed 12/23/20 Page 1 of 1 PageID #: 329

                      MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                         December 23, 2020
 VIA E-MAIL
 Tory Law, PLLC
 Attn: John Troy, Esq.
 4125 Kissena Boulevard, Suite 103
 Flushing, NY 11355-3101
 johntroy@troypllc.com

        Re:    Soto v. Miss Laser Inc., et al.
               Case No.: 1:19-cv-4745 (MKB) (CLP)
               MLLG File No.: 159-2019__________

 Dear John:

        This office represents the Defendants in the above-referenced case. Defendants write in
 accordance with ¶ 3(D) of this Court’s Individual Practices & Rules to submit copies of
 Defendants’ memorandum of law in opposition to Plaintiff’s motion for leave to file a
 supplemental complaint, as well as Defendants’ declaration in opposition to same with
 accompanying exhibits A and B.

 Dated: Lake Success, New York
        December 23, 2020                    Regards,

                                             MILMAN LABUDA LAW GROUP PLLC

                                             _______/s____________________________
                                             Emanuel Kataev, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, NY 11042-1073
                                             (516) 328-8899 (office)
                                             (516) 303-1395 (direct dial)
                                             (516) 328-0082 (facsimile)
                                             emanuel@mllaborlaw.com

                                             Attorneys for Defendants
 Enclosures.

 VIA ECF (without enclosures)
 Hon. Margo K. Brodie, U.S.D.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 6F North
 Brooklyn, NY 11201-1804
